IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00100-CR

SUSAN MEADOR,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 220th District Court
                             Bosque County, Texas
                             Trial Court No. 14,273


                          MEMORANDUM OPINION


      After Susan Meador entered an open guilty plea to the state-jail felony offense of

theft by check of $1,500 or more but less than $20,000, a jury assessed a two-year state-

jail term and a $7,500 fine. Meador appealed.

      Meador’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that he has diligently reviewed the appellate record and that, in
his opinion, the appeal is frivolous.1 See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967).

          Although informed of her right to do so, Meador did not file a pro se brief or

response. The State waived the filing of a brief. We will affirm.

          In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment. Counsel must send Meador

a copy of our decision by certified mail, return receipt requested, at Meador’s last

known address. TEX. R. APP. P. 48.4. Counsel must also notify Meador of her right to

file a pro se petition for discretionary review. Id.; see also Ex parte Owens, 206 S.W.3d 670,

673-74 (Tex. Crim. App. 2006). We grant counsel’s motion to withdraw, effective upon

counsel’s compliance with this notification requirement as evidenced by “a letter [to

this Court] certifying his compliance.” See TEX. R. APP. P. 48.4.



1 Meador’s counsel does identify that the indictment contains a clerical error: it omits the last digit of the
year for the grand jury’s July term, reading “200.” Counsel notes that no law exists that would afford
Meador any relief based on this error. Moreover, Meador’s open guilty plea waived all nonjurisdictional
defects. See Stahle v. State, 970 S.W.2d 682, 694 (Tex. App.—Dallas 1998, pet. ref’d) (“The law in this State
is well settled that a guilty plea entered without benefit of a plea bargain waives all nonjurisdictional
defects occurring prior to entry of the plea.”); see also TEX. CODE CRIM. PROC. ANN. art. 1.14(b) (Vernon
2005).

Meador v. State                                                                                        Page 2
                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray concurs in the judgment. A separate opinion will not issue.)
Affirmed
Opinion delivered and filed April 13, 2011
Do not publish
[CR25]




Meador v. State                                                                    Page 3